WILLIAMS, Judge.
The defendant, Frederick Barrow, was charged by bill of information on November 8, 1989 with crime against nature, a violation of R.S. 14:89. The defendant entered a plea of not guilty on July 6, 1990. On August 9, 1990, a six member jury found the defendant guilty as charged. On August 16, 1990, the defendant was sentenced to serve one year at hard labor. This appeal followed.
On October 22, 1989, at approximately 11:00 P.M., Officers Grafton Salvant and Terrill DeFillo were patrolling in the French Quarter near the intersection of St. Louis and Burgundy Streets. The defendant approached the officers and offered to satisfy Officer DeFillo’s sexual desires by giving him a “blow job” for $20.00. The defendant was then arrested.
The defendant claims that he is entitled to a new trial because the trial court erroneously defined the term “reasonable doubt” to the jury. This court will not consider arguments on jury charges where no contemporaneous objection was made. *376State v. Anthony Dobson, 578 So.2d 533 (La.App. 4th Cir.,1991). There was no contemporaneous objection to the “reasonable doubt” jury charge in this case. Therefore, finding no errors patent, we affirm the defendant’s conviction and tence.
AFFIRMED.